PER CURIAM.
This cause is before us on the complaint of The Florida Bar and the report of the referee.* The referee’s report is not contested.
The Florida Bar charged respondent with sixteen instances of engaging in the unauthorized practice of law by preparing legal documents in tenant eviction proceedings involving both commercial and residential landlords. Petitioner and respondent filed with the referee a stipulation for settlement, in which respondent admitted the actions forming the basis of the complaint and agreed to refrain from engaging in the unauthorized practice of law. The Bar agreed not to move for any fine or other penalty against respondent in connection with this proceeding.
The referee recommended that respondent be permanently enjoined from filing initial tenant eviction complaints for residential and corporate landlords; counseling landlords regarding legal matters; filling out eviction forms where the landlord orally communicates the information to be filled in; and appearing in court or any other judicial tenant eviction proceedings. The referee noted that the respondent could file initial complaints on behalf of natural persons in nonresidential tenant eviction actions and could fill in eviction forms where the landlord furnishes the required information in writing.
We approve the stipulation for settlement and the referee’s report. Accordingly, respondent is hereby enjoined from engaging in the unauthorized practice of law.
It is so ordered.
OVERTON, Acting C.J., and ALDERMAN, MCDONALD, EHRLICH and SHAW, JJ., concur.

 We have jurisdiction. Art. V, § 15, Fla. Const.